DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2020 has been entered. 


Remarks
Claims 1-2, 4-11 and 13-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating, by the data aggregation manager, a first hash value based on a first identifier in the event; generating, by the data aggregation manager, a second hash value based on a second identifier in the event; storing, by the data aggregation manager, event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry.
The limitation of generating, by the data aggregation manager, a first hash value based on a first identifier in the event; generating, by the data aggregation manager, a second hash value based on a second identifier in the event; storing, by the data aggregation manager, event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a first electronic device” and “a second electronic device” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – using a first electronic device and a second electronic device to perform the claimed steps. The first electronic device and second electronic device in the steps claimed is recited at a high-level of generality (i.e., as generic electronic devices performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional element of receiving, at a data aggregation manager, an event from an activity tracking component. This additional element is insignificant extra-solution activity, in particular this element is the pre-solution activity of gathering data for use in the claimed process. The addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first electronic device and a second electronic device to perform the claimed steps, and the insignificant extra-solution activity of date gathering, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating, by the data aggregation manager, a first hash value based on a first identifier in the event; generating, by the data aggregation manager, a second hash value based on a second identifier in the event; storing, by the data aggregation manager, event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry.
The limitation of generating, by the data aggregation manager, a first hash value based on a first identifier in the event; generating, by the data aggregation manager, a second hash value based on a second identifier in the event; storing, by the data aggregation manager, event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, “executed by a first electronic device” and “a second electronic device” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – using a processor, a first electronic device and a second electronic device to perform the claimed steps. The processor, first electronic device and second electronic device in the steps claimed is recited at a high-level of generality (i.e., as generic electronic devices performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional element of receiving, at a data aggregation manager, an event from an activity tracking component. This additional element is insignificant extra-solution activity, in particular this element is the pre-solution activity of gathering data for use in the claimed process. The addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, first electronic device and a second electronic device to perform the claimed steps, and the insignificant extra-solution activity of date gathering, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 10 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites to generate a first hash value based on a first identifier in the event, to generate a second hash value based on a second identifier in the event, to store event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value where the entry can include event message information for multiple events, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events, and updating a metric count for the entry, in response to storing the event message information to the entry.
The limitation to generate a first hash value based on a first identifier in the event, to generate a second hash value based on a second identifier in the event, to store event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value where the entry can include event message information for multiple events, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events, and updating a metric count for the entry, in response to storing the event message information to the entry, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system”, “a processor” and “another computer system” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – using a computer system, a processor and another computer system to perform the claimed steps. The computer system, processor and another computer system in the steps claimed is recited at a high-level of generality (i.e., as generic electronic devices performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional element of receiving, at a data aggregation manager, an event from an activity tracking component. This additional element is insignificant extra-solution activity, in particular this element is the pre-solution activity of gathering data for use in the claimed process. The addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system, a processor and another computer system to perform the claimed steps, and the insignificant extra-solution activity of date gathering, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 19 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (‘Johnson’ hereinafter) (Publication Number 20180060037) in view of Steketee et al. ('Steketee' hereinafter) (Publication Number 20200311845) and further in view of Tisdel (Publication Number 20200184291) and further in view of Kalavade (Publication Number 20090138593).

As per claim 1, Johnson teaches
A method of data aggregation in a multi-tenant system, the method comprising: (see abstract and background)
receiving, at a data aggregation manager, an event from an activity tracking component […]; (receive data with event data, paragraph [0011])
generating, by the data aggregation manager, a first hash value based on a first identifier in the event; (hashing the values of the field, paragraph [0044], events, paragraph [0059])
[…] 
storing, by the data aggregation manager, event message information to an entry of a metric storage database in a partition according to the first hash value […], in response to determining the metric storage database does not include a prior copy of the event, […] (partitioning by one or more event fields events occurring during some time range, paragraphs [0049]-[0051])
Johnson does not explicitly indicate “where the activity tracking component is executed by a first electronic device communicatively coupled to a second electronic device that executes the data aggregation manager”.
However, Steketee discloses “where the activity tracking component is executed by a first electronic device communicatively coupled to a second electronic device that executes the data aggregation manager” (events at tracking nodes and aggregated at hub nodes, paragraphs [0071]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson and Steketee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to more efficiently manage and track events within a retail establishment or supply distribution chain using IOT technologies (see Steketee, paragraph [0003]). This gives the user the advantage of being able to automate and monitor events to allow for better management decisions and improved profitability.
  Neither Johnson nor Steketee explicitly indicate “and the second hash value”, “generating, by the data aggregation manager, a second hash value based on a second identifier in the event”.
However, Tisdel discloses “and the second hash value”, “generating, by the data aggregation manager, a second hash value based on a second identifier in the event” (generate first and second hash, paragraph [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson, Steketee and Tisdel because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing tracking systems and methods for securing items, tracking and monitoring items, and ensuring a verifiable chain of custody (see Tisdel, paragraph [0032]). This gives the user the advantage of efficient and automated tracking that enables improved security.
Neither Johnson, Steketee nor Tisdel explicitly indicate “where the entry can include event message information for multiple events; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry”.
However, Kalavade discloses “where the entry can include event message information for multiple events; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry” (events and activity aggregated, paragraph [0046]; events in events table and at the same time increment count, paragraphs [0155]-[0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson, Steketee, Tisdel and Kalavade because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved methods to non-obtrusively and transparently monitor real-time user activity (see Kalavade, abstract and paragraph [0008]). This gives the user the advantage of being able to monitor user behavior to more efficient aid users and have analytics to help improve service and profitability.

As per claim 4, Johnson teaches
[…] across partitions in the metric storage database. (paragraphs [0048]-[0049]).
Neither Johnson, Steketee nor Tisdel explicitly indicate “aggregating a metric count”.
However, Kalavade discloses “aggregating a metric count” (events and activity aggregated, paragraph [0046]; events in events table and at the same time increment count, paragraphs [0155]-[0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson, Steketee, Tisdel and Kalavade because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved methods to non-obtrusively and transparently monitor real-time user activity (see Kalavade, abstract and paragraph [0008]). This gives the user the advantage of being able to monitor user behavior to more efficient aid users and have analytics to help improve service and profitability.

As per claim 5, Johnson teaches
the event is generated by an activity tracker. (paragraph [0081])

As per claim 6, Johnson teaches
the first identifier (paragraph [0011]) is an asset identifier that uniquely identifies an activity or engagement.  (the contents of the identifier are non-function descriptive material and are not functionally involved in the steps recited.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

As per claim 7, Johnson teaches
the second identifier (paragraph [0011]) is a target identifier to uniquely identify a target recipient of the event. (the contents of the identifier are non-function descriptive material and are not functionally involved in the steps recited.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

As per claim 8, Johnson teaches
the first hash value determines a horizontal partition in the metric storage database. (paragraphs [0049]-[0051])

As per claim 9, Johnson teaches
the second hash value determines a vertical partition in the metric storage database. (paragraphs [0049]-[0051])

As per claims 10 and 13-18,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1 and 4-9, respectively, and are similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.


Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (‘Johnson’ hereinafter) (Publication Number 20180060037) in view of Steketee et al. ('Steketee' hereinafter) (Publication Number 20200311845) and further in view of Tisdel (Publication Number 20200184291) and further in view of Kalavade (Publication Number 20090138593) and further in view of Svec (Publication Number 20180293280).

As per claim 2,
Neither Johnson nor Steketee explicitly indicate “and the second hash value”.
However, Tisdel discloses “and the second hash value” (generate first and second hash, paragraph [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson, Steketee and Tisdel because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing tracking systems and methods for securing items, tracking and monitoring items, and ensuring a verifiable chain of custody (see Tisdel, paragraph [0032]). This gives the user the advantage of efficient and automated tracking that enables improved security.
Neither Johnson, Steketee, Tisdel nor Kalavade explicitly indicate “discarding the event in response to determining that the metric storage database includes a prior copy of the event in the entry corresponding to the first hash value […]” 
However, Svec discloses “discarding the event in response to determining that the metric storage database includes a prior copy of the event in the entry corresponding to the first hash value […]” (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson, Steketee, Tisdel, Kalavade and Svec because using the steps claimed would have given those skilled in the art the tools to improve the invention by not storing duplicated items to save space. This gives the user the advantage of more efficient use of expensive resources.

As per claim 11,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 2 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 2 and is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198